Citation Nr: 0907765	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant is the widow of the Veteran, who served on 
active duty from August 1948 to June 1952; he died in 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Waco, Texas, Regional Office (RO), which denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was remanded in May 2008, the Board requested 
that the appellant be provided a notice letter pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), that 
specifically informed her of the information and evidence 
required to substantiate the claim, that the VA will seek to 
provide, that the claimant is expected to provide, and ask 
the claimant to provide any evidence in her possession that 
pertained to the claim.  The Board also stated that the VCAA 
must comply with the requirements of Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Unfortunately, the requested development has not been fully 
complied with.  Although the agency of original jurisdiction 
sent the appellant a VCAA notice letter in May 2008, 
subsequent to the Board's remand, the letter did not fully 
comply with the requirements set out in Hupp, supra.  
Specifically, the letter did not contain a statement of the 
disabilities for which the Veteran was service connected at 
the time of his death.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, another 
remand is now required.  38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

Send a new VCAA notice letter to the 
appellant.  The letter must contain 
notice of all the information required 
by Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Specifically, the letter must 
include (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on 
previously service connected 
disability; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on 
disability not yet service connected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




